Title: From Alexander Hamilton to James McHenry, 18 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            (To be copied)
            Sir,
            NY. May 18th. 1800
          
          I beg leave to call recall your attention to my letter of the 10th inst mentioning the resignation of Lt. Blake acting Pay & Qr. Mas to the detachment at Wilmington under Major Cass and proposing Lt. Jacob Wilson as a substitute. I understand from Major Cass that the bounty money deposited in the hands of the different recruiting officers has been withdrawn by order of the PM General—This puts an end to the recruiting service, and renders the appointment  of some person to succeed Mr. Blake the more necessary—
          I request your attention to the subject—
          S of War—
        